[J-62-2016]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT

 CHIEF JUSTICE SAYLOR, JUSTICE WECHT, AND JUDGES COLINS, FRIEDMAN,
             LEADBETTER, BROBSON, AND STRASSBURGER


JOHN J. DOUGHERTY,                              :   No. 6 EAP 2015
                                                :
                    Appellant                   :   Appeal from the Judgment of the
                                                :   Superior Court entered on 8/14/14 at
              v.                                :   No. 1333 EDA 2012 affirming the order
                                                :   entered on 4/11/12 in the Court of
KAREN HELLER,                                   :   Common Pleas, Civil Division,
                                                :   Philadelphia County at No. 00699
                    Appellee                    :   December Term 2009
                                                :
                                                :   ARGUED: May 9, 2016




                      CONCURRING AND DISSENTING OPINION

JUDGE BROBSON                                                    DECIDED: June 14, 2016


       I join parts I, II, and III of the majority opinion.      Because, after protracted

appellate proceedings, I believe that this Court should decide the two issues that it

accepted for appellate review in its February 4, 2015 Order granting allocatur, neither of

which questions the Pennsylvania Superior Court’s analysis or application of the

collateral order doctrine, I respectfully dissent from part IV of the majority opinion.